Citation Nr: 1826387	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-25 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.  

2.  Entitlement to service connection for hypertension (high blood pressure), to include as being due to posttraumatic stress disorder.

3.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as being due to posttraumatic stress disorder. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1964 to April 1968.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon that denied the issues on appeal.  In that same rating decision, the RO granted the Veteran service connection for posttraumatic stress disorder.  

In a November 2015 statement, the Veteran withdrew his appeals as to previously denied claims of entitlement to a compensable evaluation for erectile dysfunction and entitlement to service connection for hemorrhoids.  

  
FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has ever had a respiratory disorder or medical condition resulting in any breathing difficulties.  

2.  The competent and probative evidence of record reveals that the Veteran's hypertension was not shown in service or within one year after discharge from service, nor does the evidence show that the Veteran's hypertension is linked to or otherwise a result of any of the Veteran's service-connected disabilities.  

3.  The preponderance of the evidence is against finding that the Veteran has ever been diagnosed with irritable bowel syndrome.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C. § 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).  

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017). 

3.  The criteria for service connection for irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Respiratory Disorder 

The Veteran essentially seeks service connection for a respiratory disorder he asserts is related to exposure to asbestos in service.  The evidence of record reveals that the Veteran was exposed to asbestos during service and subsequent to service during periods of occupational employment.  The Veteran asserted in statements to the Board that he has had a chronic cough since service that he believes is related to the asbestos exposure he had in-service; and that post-service x-rays of his lungs show that he has pleural plaques.  A chest x-ray taken in May 2011 reveals that the Veteran was found to have calcified pleural plaques that were reported as being benign.     

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

As set forth above, while the Veteran may cough frequently, and has pleural plaques, there is no evidence in the claims file indicating that the Veteran has been diagnosed to have any respiratory condition or dysfunction.  In this regard, a September 2010 VA examination report sets forth a diagnosis of "no evidence of asbestosis or other asbestos related pulmonary illnesses."  Additionally, a July 2011 respiratory examination report noted that the Veteran had pleural plaques, but that there was no current evidence of an active respiratory disease.  Lastly, during a December 2011 general medical examination, the Veteran was specifically found not to have any respiratory condition.  Thus, the Veteran does not have a medical condition upon which service connection can be granted.  

Although the Veteran may have a cough he associates with asbestos-causing pleural plaques, the evidence does not show that he has any difficulty breathing as a result of any pleural plaques or that he has been diagnosed with a respiratory disorder.  He, as a layperson, is not competent to diagnose himself with such a disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim; and service connection must be denied.

Service Connection for Hypertension (High Blood Pressure) 

In addition to the foregoing, the Veteran seeks service connection for hypertension, to include as being due to his PTSD.  

As set forth above, service connection can be granted on a direct basis (i.e., evidence of a current diagnosis, an in-service event, and evidence of a nexus between the two).  It can also be granted for certain chronic diseases, such as hypertension, if the diseases manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Chronic diseases listed in 38 C.F.R. § 3.309(a) may also be service-connected based upon the theory of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that: (1) a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993). 

A review of the post-service medical evidence in the claims file reveals that the Veteran has a current diagnosis of hypertension.  However, the records indicate that the Veteran was diagnosed with this condition in the 1990s.  See March 2010 VA medical record.  None of the other post-service medical evidence indicates that the Veteran was found to have high blood pressure or hypertension from April 1968 to April 1969, within one year of separation from service.  

Turing to the Veteran's service treatment records, a review of these records reveal that they are silent as to any symptoms, complaints or treatment for high blood pressure or hypertension.  The Veteran's April 1968 service separation examination shows that his blood pressure was 110/80 mmHg.

Thus, while post-service medical records show that the Veteran has received treatment for his hypertension; none of these records imply, much less set forth, a medical nexus opinion relating the Veteran's post-service hypertension to his period of service.  Additionally, the Board observes that none of these records contain any comments, references or opinions that the Veteran's hypertension may be related in any way to any of his service-connected disabilities, particularly to his service-connected PTSD.  In fact, other than the Veteran's statements as to the belief that there is a causal connection between his hypertension and his PTSD, there is no probative evidence associating these conditions in any way.  

While the Veteran may believe his hypertension is related to his PTSD, he is not shown competent to offer probative medical nexus opinions on a complicated question as is presented here.  
  
In light of the foregoing, the Board finds that service connection for hypertension on a direct, presumptive and secondary basis must be denied.  

Service Connection for Irritable Bowel Syndrome (IBS)

Lastly, the Veteran seeks service connection for irritable bowel syndrome, to include as secondary to his service-connected PTSD.  

A review of the Veteran's post-service medical records reveals that while the Veteran commented on having "bowel changes" in 2007, he has since consistently denied having bowel difficulties and it appears that he has never actually been diagnosed as having irritable bowel syndrome.  

Additionally, the Veteran's service treatment records are silent as to any symptoms, complaints or treatment for a gastrointestinal disorder or bowel condition, to include the Veteran's April 1968 service separation examination.  

Thus, while the Veteran's primary theory of entitlement to service connection is that he has irritable bowel syndrome that developed secondary to his service-connected PTSD, there is no probative evidence in the claims file showing that the Veteran has in fact been diagnosed with irritable bowel syndrome.  To the extent that the Veteran asserts having this condition, he is not competent to diagnose it.  In addition, even if the evidence revealed the Veteran had irritable bowel syndrome, there is no evidence other than his lay statements suggesting a potential link between irritable bowel syndrome and PTSD.   

Absent the basic, fundamental evidence of a current diagnosis, service connection for irritable bowel syndrome must be denied.  




ORDER

Service connection for a respiratory disorder is denied.

Service connection for hypertension is denied. 

Service connection for irritable bowel syndrome is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


